200 S.W.3d 558 (2006)
Gregory MINNER, Claimant/Appellant,
v.
JEROME GROUP, L.L.C., and Division of Employment Security, Respondents.
No. ED 88410.
Missouri Court of Appeals, Eastern District, Division Five.
September 5, 2006.
Gregory Minner, St. Louis, MO, pro se.
Cynthia Ann, Jefferson City, MO, for respondent.
BOOKER T. SHAW, Chief Judge.
Gregory Minner (Claimant) appeals from the Labor and Industrial Relations Commission's decision denying his claim for unemployment benefits. The Division of Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
Claimant's notice of appeal to this Court is untimely. The notice of appeal to this Court is due within twenty days of the Commission's decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on June 14, 2006. Therefore, the notice of appeal was due on July 14, 2006. Sections 288.200.2, 288.210. Claimant's notice of appeal was filed with the Commission on July 21, 2006, and is untimely.
*559 The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Nienke v. Division of Employment Sec., 182 S.W.3d 726, 727 (Mo.App. E.D.2006).
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ. concur.